Citation Nr: 0602346	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for calcaneal spur, 
left foot.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 1968 
and from July 1969 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded these issues to the RO in September 
2004.    

The Board notes that service connection for right calcaneal 
spur was established by rating decision in September 2003.  
The calcaneal spur issue currently before the Board on appeal 
concerns the left foot.  


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise related to 
such service or to any injury during service. 

2.  Calcaneal spur, left foot, was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is it otherwise related to such service or to any injury 
during service. 


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, and the service incurrence 
of arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § § 3.303, 
3.307, 3.309 (2005). 

2.  Calcaneal spur, left foot was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a September 2001 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, an additional VCAA notice was sent 
to the veteran in September 2004.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2001, which was prior to 
the March 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in February 2002 and 
May 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Low Back Disability

The veteran is claiming entitlement to service connection for 
low back disability, claimed as a bone spur in the back.  A 
review of the service medical records reveals that the 
veteran was treated once on active duty for low back strain 
in December 1965.  There are no other service medical records 
referencing problems with the veteran's back until January 
1983.  At that time, the veteran completed a Report of 
Medical History wherein he indicated, in pertinent part, that 
he had or had had recurrent back pain.  However, in a 
contemporaneous retirement examination, the veteran's back 
was clinically evaluated as normal.  The veteran's other 
service examinations, including those after December 1965, 
also showed that the veteran's spine was clinically evaluated 
as normal and his medical histories expressly denied 
recurrent back pain.

A February 2002 VA examination report indicated that the 
veteran reported that he injured his back in approximately 
1968 but did not seek treatment until later in his military 
career.  He stated when he finally went to sick call, he was 
x-rayed and told he had a bone spur.  He reported that he 
continued to have occasional problems with his back to the 
present.  The diagnosis from this examination was low back 
pain.  The examiner noted that past diagnosis included a 
spur, or degenerative change in the low back.  The subsequent 
X-ray of the lumbosacral spine revealed degenerative joint 
disease and the L5-S1 disc space appeared to be narrowed 
posteriorly.  There were also vertebral osteophytes at all 
levels as well as vascular calcification.  No opinion as to 
etiology of any low back disability was given. 

The Board notes that there is no evidence of any x-ray while 
in service or post service medical record that revealed a 
bone spur as provided in the February 2002 VA examination.  
Further, the veteran testified at a local RO hearing in April 
2003 that he injured his back in service as a result of 
parachute jumps.  He stated that he hit his back on one of 
the jumps and went to the doctor either that time or after 
the next jump.  He further indicated that he continued to 
have problems with his back, but did not report them.  
However, again, the only service record indicating back pain 
was in December 1965, which indicated that the low back pain 
originated while working in mess.  There is no indication of 
this single incident of low back strain being caused by a 
parachute jump.  The Board finds that the service medical 
records have a higher probative value than the veteran's 
current statements or hearing testimony because they are 
contemporaneous to the claimed incident. 

On Board remand, the veteran was afforded another VA 
examination in April 2005. The claims file was reviewed.  The 
examiner noted that the veteran was extremely vague and 
indefinite about almost all the details.  The examiner also 
noted that there were no sick call records showing treatment 
for low back complaints during service and that the veteran 
did not remember going for such treatment.  The examination 
report indicated that the impression was spondylitis with 
stiffness of the thoracic spine and lumbosacral spine where 
the veteran virtually had no motion.  The contemporaneous x-
ray indicated prominent osteophytic changes at L3-L4 levels, 
with smaller osteophytic changes in the remainder of the 
spine.  The examiner offered an opinion that it was less than 
a 50 percent probability that the veteran's low back problems 
were related to service.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
one inservice incident was a manifestation of a chronic 
disability.  Instead, the overall evidence shows that the 
inservice incident was acute in nature and had resolved by 
the time of the veteran's discharge from service.  This is 
supported by the April 2005 VA opinion and the finding of a 
clinically normal spine by military medical personnel at the 
January 1983 discharge examination as well as previous 
service examinations.  This is significant because it shows 
that in the opinion of medically trained individuals, the 
spine was clinically normal during service.  

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current low back 
disability is not related to his active service.  The April 
2005 VA examination report stated that it was less than a 50 
percent probability that the veteran's low back problems are 
related to service.  The record shows that it was 19 years 
from the date of discharge in May 1983 until the first 
medical evidence of a low back disability, which was the 
February 2002 VA examination, so there is no supporting 
evidence of continuity of pertinent symptomatology.  Further, 
there is no evidence of arthritis in the spine within one 
year after service so the service incurrence of arthritis may 
not be presumed.  Thus, a preponderance of the evidence is 
against the veteran's claim for low back disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Calcaneal spur, left foot.

The veteran is also claiming entitlement to service 
connection for a left foot calcaneal spur.  A review of the 
veteran's service medical records do not show any left foot 
calcaneal spur; however there were reports of right heel 
problems.  As noted in the introduction, service connection 
has already been established for right calcaneal spur.  A May 
1982 bone scan of the feet failed to reveal evidence of 
abnormal increased activity.  The impression was normal bone 
scan.  In his January 1983 medical history, the veteran 
reported that he had foot trouble.  It is unclear whether 
this report only concerns the right foot for which there is 
documentation of problems in the service medical records.  
Nevertheless, a January 1983 retirement examination showed 
the feet to be evaluated as clinically normal.  The veteran's 
other service examinations also showed that the veteran's 
feet were clinically evaluated as normal and his medical 
histories expressly denied foot trouble.  The totality of the 
service records leads to the conclusion that no chronic left 
heel disorder was manifested during service.  

A February 2002 VA examiner reported a diagnosis of 
"bilateral foot pain problem."  The examiner went on to 
reference residuals of tendo-Achilles tendonitis and plantar 
fasciitis.  However, a contemporaneous x-ray of both feet 
showed only right plantar calcaneal spur.  Again, no opinion 
as to etiology was given.  In his April 2003 hearing 
testimony, the veteran acknowledged that there was nothing 
about the left foot in his service medical records.  He 
further stated that he has had some pain, but not much 
compared to the right. 

The April 2005 VA examination on remand found that the left 
foot was not symptomatic or disabling.  The report indicated 
that the veteran had a left calcaneal spur at the insertion 
of the Achilles tendon, which was caused by stress and 
occasionally by shoe wear pressure.  A contemporaneous x-ray 
revealed bilateral heel spurs, with more prominence in the 
right foot.  In a follow up opinion in June 2005, the 
examiner reported that it was less likely than not that the 
left calcaneal spur was related to the veteran's service 
connected right calcaneal spur or to any active duty service. 

Based on the evidence, the Board finds that there is no 
causal connection between left calcaneal spur and the 
veteran's service.  As just noted, military medical personnel 
did not report any left foot or left heel abnormalities, nor 
is there clear service evidence that the veteran complained 
of such.  This appears to support the opinion of the June 
2005 VA examiner that it was less likely than not that the 
veteran's left calcaneal spur is related to service.  
Further, the record shows that it was 19 years from the date 
of discharge until the first medical evidence of a calcaneal 
spur, so there is no supporting evidence of continuity of 
pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the veteran's claim for calcaneal spur, 
left foot.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

In closing, the Board notes again that service connection has 
been established for right calcaneal spur.  Service 
connection is also warranted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is also permitted 
under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet.App. 439 
(1995).  However, in the present case the record includes the 
opinion of the June 2005 VA examiner to the effect that it is 
less likely than not that the left calcaneal spur is related 
to the right calcaneal spur in any way.  The competent 
evidence is therefor against a finding that there is any 
basis for secondary service connection in the present case. 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


